Title: From Thomas Jefferson to Giacomo Raggi, 30 August 1823
From: Jefferson, Thomas
To: Raggi, Giacomo


                        
                        
                            
                            
                        
                    Aug. 30. 23. agreed this day with Giacomo Raggi that he is to furnish me with a truncated column of marble of Carrara like that which supports my bust by Giracchi, & exactly according to a drawing I furnished him 16.I. diam. & 3/4I. English high, delivered on shipboard at Leghorn, for which I am to pay him 40. Dollars. he is also to furnish me with two alabaster vases 18.I. high for 6.D. each.M. Negrin was present at the agreement.
                        Th: Jefferson
                    Sep. 2. he agrees to bring me 2. hanging lamps Alabaster @ 2. or 3.d. each